Citation Nr: 1020233	
Decision Date: 06/02/10    Archive Date: 06/10/10

DOCKET NO.  08-27 349	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for colon cancer, 
including as secondary to exposure to herbicides.

2.  Entitlement to service connection for skin cancer, 
including as secondary to exposure to herbicides.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Veteran and his spouse




ATTORNEY FOR THE BOARD

J. Connolly, Counsel


INTRODUCTION

The Veteran served on active duty from November 1965 to 
October 1966.  

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from an August 2007 decision of the St. Petersburg, 
Florida, Regional Office (RO) of the Department of Veterans 
Affairs (VA).  In August 2009, the Veteran testified at a 
Travel Board hearing before the undersigned.  


FINDINGS OF FACT

1.  The Veteran had service in the Republic of Vietnam during 
the Vietnam era, and is therefore presumed to have been 
exposed to Agent Orange or other herbicide agents during that 
time.

2.  The Secretary of VA has not specifically determined that 
there is a positive association between herbicide exposure 
and colon cancer or skin cancer/melanoma.

3.  Colon cancer was not manifest during service, was not 
manifest within one year of separation, and is not 
attributable to service.

4.  Skin cancer/melanoma of the neck was not manifest during 
service, was not manifest within one year of separation, and 
is not attributable to service to include dioxins/herbicides 
exposure.



CONCLUSIONS OF LAW

1.  Colon cancer may not be presumed to have been incurred 
during active military service to include as due to 
herbicides exposure and was not otherwise incurred or 
aggravated therein.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 
1116 (West 2002 & Supp. 2009); 38 C.F.R. §§ 3.303, 3.304, 
3.307, 3.309 (2009).

2.  Skin cancer/melanoma of the neck may not be presumed to 
have been incurred during active military service to include 
as due to herbicides exposure and was not otherwise incurred 
or aggravated therein.  38 U.S.C.A. §§ 1101, 1110, 1112, 
1113, 1116 (West 2002 & Supp. 2009); 38 C.F.R. §§ 3.303, 
3.304, 3.307, 3.309 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000 (VCAA)

With respect to the Veteran's claim, VA has met all statutory 
and regulatory notice and duty to assist provisions.  See 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126; 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326. 

Prior to the initial adjudication of the claim, VCAA letters 
were sent in January and March 2007 which fully satisfied the 
duty to notify provisions.  38 U.S.C.A. § 5103(a); 38 C.F.R. 
§ 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 183, 187 
(2002).  The VCAA letters informed the Veteran about the 
information and evidence not of record that is necessary to 
substantiate the claim; the information and evidence that VA 
will seek to provide; and the information and evidence that 
he is expected to provide.  Since the Board has concluded 
that the preponderance of the evidence is against the claims 
of service connection, any questions as to the appropriate 
disability rating or effective date to be assigned are 
rendered moot, and no further notice is needed.  See 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).

VA also fulfilled its duty to obtain all relevant evidence 
with respect to the issue on appeal.  38 U.S.C.A. § 5103A; 
38 C.F.R. § 3.159.  The Veteran's service treatment records, 
Social Security Administration records, VA medical treatment 
records, and identified private medical records have been 
obtained, to the extent available.  38 U.S.C.A. § 5103A; 
38 C.F.R. § 3.159.  There is no indication in the record that 
any additional evidence, relevant to the issue decided 
herein, is available and not part of the claims file.  The 
records satisfy 38 C.F.R. § 3.326.  

The Board also finds that a VA examination is not necessary 
to determine whether colon cancer and skin cancer/melanoma 
are related to his period of honorable service, as the 
standards of the decision of the Court in McLendon v. 
Nicholson, 20 Vet. App. 79 (2006), have not been met.  Under 
McLendon, VA must provide a medical examination in a service 
connection claim when there is (1) competent evidence of a 
current disability or persistent or recurrent symptoms of a 
disability, and (2) evidence establishing that an event, 
injury, or disease occurred in service or establishing 
certain diseases manifesting during an applicable presumptive 
period for which the claimant qualifies, and (3) an 
indication that the disability or persistent or recurrent 
symptoms of a disability may be associated with the veteran's 
service or with another service-connected disability, but (4) 
insufficient competent medical evidence on file for the VA to 
make a decision on the claim.  Id at 81. 

In this case, the Veteran was not treated during service or 
within the initial post-service year for either colon cancer 
or skin cancer/melanoma.  None of his service treatment 
records show treatment for either disability.  Also 
significant is the fact that both disabilities were diagnosed 
decades after service, and the Veteran has stated that the 
disabilities had their onset after service.  There is no lay 
evidence or competent medical evidence relating either 
disability to service.  In light of these findings, the 
second and third prongs of McLendon have not been met.  
Accordingly, the Board finds that no further action is 
necessary to meet the requirements of the VCAA or the Court.

Lastly, the Board notes that the Veteran submitted 
correspondence and evidence in conjunction with a claim of 
service connection for peripheral neuropathy, a matter 
currently under development at the RO.  The VA treatment 
records predate the statement of the case and were therefore 
presumed of record in connection with the current claims.  
See Bell v. Derwinski, 2 Vet. App. 611 (1992).  A July 2008 
letter from the SSA is cumulative of the SSA records already 
present at the time that the statement of the case was 
issued.  A July 2009 letter from a VA examiner was not of 
record, but with regard to the current claims, he only stated 
that the Veteran had successfully undergone chemotherapy for 
his colon cancer and had been without evidence of recurrence.  
This information is therefore also cumulative of the evidence 
previously of record.  Thus, it is not prejudicial to the 
claimant that the RO did not initially consider this evidence 
in the first instance.  

In summary, the Board finds that "it is difficult to discern 
what additional guidance VA could have provided to the 
veteran regarding what further evidence he should submit to 
substantiate his claim."  Conway v. Principi, 353 F.3d 1369 
(Fed. Cir. 2004); see also Livesay v. Principi, 15 Vet. App. 
165, 178 (2001) (en banc) (observing that "the VCAA is a 
reason to remand many, many claims, but it is not an excuse 
to remand all claims."); Reyes v. Brown, 7 Vet. App. 113, 
116 (1994); Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991) 
(both observing circumstances as to when a remand would not 
result in any significant benefit to the claimant).


Service Connection

A chronic, tropical, or prisoner-of-war related disease, or a 
disease associated with exposure to certain herbicide agents, 
listed in 38 C.F.R. § 3.309 will be considered to have been 
incurred in or aggravated by service under the circumstances 
outlined in this section even though there is no evidence of 
such disease during the period of service.  No condition 
other than the ones listed in 38 C.F.R. § 3.309(a) will be 
considered chronic.  38 U.S.C.A. §§ 1101, 1112, 1113, 1116; 
38 C.F.R. § 3.307(a).

A veteran who, during active military, naval, or air service, 
served in the Republic of Vietnam during the period beginning 
on January 9, 1962, and ending on May 7, 1975 shall be 
presumed to have been exposed during such service to an 
herbicide agent, unless there is affirmative evidence to 
establish that the veteran was not exposed to any such agent 
during that service.  The last date on which such a veteran 
shall be presumed to have been exposed to an herbicide agent 
shall be the last date on which he or she served in the 
Republic of Vietnam during the period beginning on January 9, 
1962, and ending on May 7, 1975.  If a veteran, who served in 
the Republic of Vietnam was exposed to an herbicide agent 
during active military, naval, or air service, the following 
diseases shall be service-connected if the requirements of 38 
U.S.C.A. § 1116, 38 C.F.R. § 3.307(a)(6)(iii) are met, even 
though there is no record of such disease during service, 
provided further that the rebuttable presumption provisions 
of 38 U.S.C.A. § 1113; 38 C.F.R. § 3.307(d) are also 
satisfied: chloracne or other acneform diseases consistent 
with chloracne, Hodgkin's disease, multiple myeloma, non-
Hodgkin's lymphoma, acute and subacute peripheral neuropathy, 
porphyria cutanea tarda, prostate cancer, respiratory cancers 
(cancer of the lung, bronchus, larynx, or trachea), soft-
tissue sarcomas (other than osteosarcoma, chondrosarcoma, 
Kaposi's sarcoma, or mesothelioma), type II diabetes, and 
chronic lymphocytic leukemia.  38 C.F.R. § 3.309(e).

The diseases listed at 38 C.F.R. § 3.309(e) shall have become 
manifest to a degree of 10 percent or more at any time after 
service, except that chloracne or other acneform disease 
consistent with chloracne, porphyria cutanea tarda, and acute 
and subacute peripheral neuropathy shall have become manifest 
to a degree of 10 percent or more within a year after the 
last date on which the veteran was exposed to an herbicide 
agent during active military, naval, or air service.  
38 C.F.R. § 3.307(a)(6)(ii).

The Secretary of Veterans Affairs has determined that there 
is no positive association between exposure to herbicides and 
any other condition for which the Secretary has not 
specifically determined that a presumption of service 
connection is warranted.  See Notice, 59 Fed. Reg. 341-346 
(1994); see also Notice, 61 Fed. Reg. 41,442-449 (1996).

Section 2 of the Agent Orange Act of 1991, Pub. L. 102-4 
(Act), codified in pertinent part at 38 U.S.C.A. §§ 1116(b) 
and (c), provides that whenever the Secretary determines, 
based on sound medical and scientific evidence, that a 
positive association (i.e., the credible evidence for the 
association is equal to or outweighs the credible evidence 
against the association) exists between exposure of humans to 
an herbicide agent and a disease, the Secretary will publish 
regulations establishing presumptive service connection for 
that disease.  If the Secretary determines that a presumption 
of service connection is not warranted, he is to publish a 
notice of that determination, including an explanation of the 
scientific basis for that determination.  The Secretary's 
determination must be based on consideration of reports of 
the National Academy of Sciences (NAS) and all other sound 
medical and scientific information and analysis available to 
the Secretary.

Although 38 U.S.C. § 1116 does not define "credible," it does 
instruct the Secretary to "take into consideration whether 
the results [of any study] are statistically significant, are 
capable of replication, and withstand peer review."  Simply 
comparing the number of studies which report a positive 
relative risk to the number of studies which report a 
negative relative risk for a particular condition is not a 
valid method for determining whether the weight of evidence 
overall supports a finding that there is or is not a positive 
association between herbicide exposure and the subsequent 
development of the particular condition.  Because of 
differences in statistical significance, confidence levels, 
control for confounding factors, bias, and other pertinent 
characteristics, some studies are clearly more credible than 
others, and the Secretary has given the more credible studies 
more weight in evaluating the overall weight of the evidence 
concerning specific diseases.  Section 3 of the Act directs 
the Secretary of VA to seek to enter into an agreement with 
the NAS to review and summarize the scientific evidence 
concerning the association between exposure to herbicides 
used in the Republic of Vietnam and each disease suspected to 
be associated with such exposure.

Claims based on Agent Orange exposure are unique in that 
entitlement, under the presumptions codified in 38 U.S.C.A. § 
1116 and 38 C.F.R. §§ 3.307 and 3.309, is based on an 
analysis of scientific evidence. Section 3 of the Agent 
Orange Act of 1991 directed the Secretary of VA to seek to 
enter into an agreement with NAS to review and summarize the 
scientific evidence concerning the association between 
exposure to herbicides used in the Republic of Vietnam and 
each disease suspected to be associated with such exposure.  
The Secretary determined, based on sound medical and 
scientific evidence, that a positive association (i.e., where 
the credible evidence for the association was equal to or 
outweighed the credible evidence against the association) 
existed between exposure to an herbicide agent and the 
disorders listed in the statute.  See 64 Fed. Reg. 59232, 
592233 (Nov. 2, 1999).

In March 2005, NAS published its sixth full report, entitled 
"Veterans and Agent Orange: Update 2004" (Update 2004). 
Consistent with prior reports of NAS, Update 2004 again found 
that there was "sufficient evidence of an association" 
between herbicide exposure and five categories of diseases in 
veterans and "limited/suggestive evidence'' of an association 
between herbicide exposure and six other categories of 
diseases in veterans.  Update 2004 also categorized certain 
health outcomes as having "inadequate/insufficient" evidence 
to determine whether they may be associated with herbicide 
exposure. The health outcomes in this category include: 
hepatobiliary (liver) cancers; bone and joint cancer; skin 
cancers; urinary bladder cancer; renal cancer; respiratory 
disorders; gastrointestinal, metabolic, and digestive 
disorders (changes in liver enzymes, lipid abnormalities, 
ulcers).  Update 2004 also concluded that two health outcomes 
fell into the "limited or suggestive evidence of no 
association" category: gastrointestinal tumors (esophagus, 
stomach, pancreas, colon, and rectum) and brain tumors.

In June 2007, the Secretary of Veterans Affairs published 
determinations regarding these diseases, based on all 
available evidence in Update 2004 and prior NAS reports. The 
Secretary determined that a positive association between 
exposure to herbicides and enumerated health outcomes, to 
include colon tumors, did not exist. The Secretary also 
reiterated that there is no positive association between 
exposure to herbicides and any other condition for which he 
has not specifically determined that a presumption of service 
connection is warranted.  See 72 Fed. Reg. 32,395 (June 12, 
2007).

The Veteran and his wife testified at the Board hearing that 
his colon cancer and skin cancer/melanoma are related to 
inservice herbicide exposure in Vietnam.  Initially, the 
Board must assess the competence and credibility of the lay 
assertions.  See Barr v. Nicholson, 21 Vet. App. 303, 307-08 
(2007); Washington v. Nicholson, 19 Vet. App. 362, 368-69 
(2005).  In Barr and Washington, the Court noted that a 
veteran is competent to testify to factual matters of which 
he had first-hand knowledge and, citing its earlier decision 
in Layno v. Brown, 6 Vet. App. 465, 467-69 (1994), held that 
lay testimony is competent if it is limited to matters that 
the witness has actually observed and is within the realm of 
the personal knowledge of the witness; see also 38 C.F.R. § 
3.159(a)(2) (2009).

The Veteran is competent to report as to the circumstances of 
his in-service experience with Agent Orange.  For instance, 
he testified as to its sticky nature and what he observed.  
See Layno, 38 C.F.R. § 3.159(a)(2); see Buchanan v. 
Nicholson, 451 F.3d 1331 (Fed. Cir. 2006); see also Jandreau 
v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  The Veteran's 
spouse is competent to report what she observed.  However, 
lay persons are not competent to opine as to medical etiology 
or render medical opinions.  Barr v. Nicholson; see Grover v. 
West, 12 Vet. App. 109, 112 (1999); Espiritu v. Derwinski, 2 
Vet. App. 492, 494 (1992).  Lay testimony is competent, 
however, to establish the presence of observable 
symptomatology and "may provide sufficient support for a 
claim of service connection."  Layno; see also Falzone v. 
Brown, 8 Vet. App. 398, 405 (1995) (lay person competent to 
testify to pain and visible flatness of his feet); Espiritu 
v. Derwinski, 2 Vet. App. 492, 495 (1992) (lay person may 
provide eyewitness account of medical symptoms).

The United States Court of Appeals for the Federal Circuit 
(Federal Circuit) further stated in Davidson v. Shinseki, 581 
F.3d 1313 (Fed. Cir. Sept. 14, 2009), that it had previously 
and explicitly rejected the view that competent medical 
evidence is required when the determinative issue in a claim 
for benefits involves either medical etiology or a medical 
diagnosis.  Instead, under section 1154(a) lay evidence can 
be competent and sufficient to establish a diagnosis of a 
condition when: a layperson is competent to identify the 
medical condition; the layperson is reporting a 
contemporaneous medical diagnosis; or lay testimony 
describing symptoms at the time supports a later diagnosis by 
a medical professional.

In this case, colon cancer and skin cancer/melanoma are not 
among the diseases specified in 38 U.S.C.A. § 1116(a).  Based 
on the provisions outlined above, the Secretary has 
determined that there is no positive association between 
herbicide exposure and the development of any condition for 
which the Secretary has not specifically determined that a 
presumption of service connection is warranted.  The Board 
finds that these scientific determinations are more probative 
than the Veteran's unsupported lay assertions.  Although the 
Veteran is competent in certain situations to provide a 
diagnosis of a simple condition such as a broken leg or 
varicose veins, the Veteran is not competent to provide 
evidence as to more complex medical questions.  See Woehlaert 
v. Nicholson, 21 Vet. App. 456 (2007).  This case involves 
complex medical matters.  Accordingly, colon cancer and skin 
cancer/melanoma may not be presumed to have been incurred 
during active military service due to herbicide exposure 
including Agent Orange exposure and service connection is not 
warranted for the claimed disabilities on that basis.

The Federal Circuit has determined that a claimant is not 
precluded from establishing service connection with proof of 
direct causation.  Combee v. Brown, 34 F.3d 1039, 1042 (Fed. 
Cir. 1994).  

The Veteran does not claim that colon cancer or skin 
cancer/melanoma began during service or within the one year 
presumptive period, rather, he asserts that he was exposed to 
herbicides during service which resulted in the development 
of these cancers many years later.  As noted, service 
connection is not being granted based on the herbicide/Agent 
Orange presumptions.  The Board will consider if direct 
service connection is warranted.  

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. § 1110; 38 C.F.R. §§ 3.303, 3.304.  In addition, 
a malignant tumor will be presumed to have been incurred in 
or aggravated by service if it had become manifest to a 
degree of 10 percent or more within one year of a veteran's 
separation from service.  38 U.S.C.A. §§ 1101, 1110, 1112, 
1113; 38 C.F.R. §§ 3.307, 3.309.  This presumption is 
rebuttable by affirmative evidence to the contrary.  38 
U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 
3.309.

Further, VA regulation provides that, with chronic disease 
shown as such in service (or within an applicable presumptive 
period under section 3.307) so as to permit a finding of 
service connection, subsequent manifestations of the same 
chronic disease at any later date, however remote, are 
service connected, unless clearly attributable to 
intercurrent causes.  For the showing of chronic disease in 
service there is required a combination of manifestations 
sufficient to identify the disease entity, and sufficient 
observation to establish chronicity at the time, as 
distinguished from merely isolated findings or a diagnosis 
including the word "chronic."  When the disease identity is 
established (leprosy, tuberculosis, multiple sclerosis, 
etc.), there is no requirement of an evidentiary showing of 
continuity.  Continuity of symptomatology is required only 
where the condition noted during service (or in the 
presumptive period) is not, in fact, shown to be chronic or 
where the diagnosis of chronicity may be legitimately 
questioned.  When the fact of chronicity in service is not 
adequately supported, then a showing of continuity after 
discharge is required to support the claim.  38 C.F.R. 
§ 3.303(b).

In addition, service connection may be granted for any 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).

In order to establish service connection, the evidence must 
show: (1) the existence of a present disability; (2) 
inservice incurrence or aggravation of a disease or injury; 
and (3) a causal relationship between the present disability 
and the disease or injury incurred or aggravated during the 
service."  Shedden v. Principi, 381 F. 3d 1163, 1166-67 
(Fed. Cir. 2004).  

There must be competent evidence of a current disability; 
proof as to incurrence or aggravation of a disease or injury 
in service, as provided by either lay or medical evidence, as 
the situation dictates; and competent evidence as to a nexus 
between the inservice injury or disease and the current 
disability.  Cohen v. Brown, 10 Vet. App. 128, 137 (1997); 
Layno v. Brown, 6 Vet. App. 465 (1994).

In determining whether service connection is warranted for a 
disability, VA is responsible for determining whether the 
evidence supports the claim or is in relative equipoise, with 
the Veteran prevailing in either event, or whether a 
preponderance of the evidence is against the claim, in which 
case the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 
49 (1990).  To do so, the Board must assess the credibility 
and weight of all the evidence, including the medical 
evidence, to determine its probative value, accounting for 
evidence that it finds to be persuasive or unpersuasive, and 
providing reasons for rejecting any evidence favorable to the 
appellant.  See Masors v. Derwinski, 2 Vet. App. 181 (1992).  

The service treatment records do not reflect any complaints, 
findings, treatment, or diagnosis of colon cancer or skin 
cancer/melanoma.  The Veteran had warts behind his ear, but 
no malignant findings.  On his separation examination, the 
Veteran's colon and skin were normal.  On his Report of 
Medical History, the Veteran denied having stomach, liver or 
intestinal troubles; a tumor, growth, or cyst; or any 
specific colon or skin problem.  The Veteran has since 
testified that the warts were a separate matter which is not 
on appeal.  

Post-service, there were no complaints, findings, treatment, 
or diagnosis of any colon or skin abnormality, including 
colon cancer or skin cancer/melanoma, in the initial post-
service year.  

Rather, the lay and medical evidence shows that skin cancer 
was initially present in the 1980s.  The post-service VA 
records show that in 1991, it was noted that the Veteran had 
had a melanoma removed from his lateral neck.  It was further 
noted that he worked construction in the sun.  There had been 
no follow-up in eight years.  

Thereafter, in January 2007, the Veteran presented to the VA 
oncology department with acute abdominal pain.  Imaging 
studies indicated a potential mass/perforation.  He underwent 
a subtotal colectomy.  Pathology revealed a moderately 
differentiated adenocarcinoma of the colon.  He was diagnosed 
as having Stage II colon cancer.  He underwent chemotherapy 
which was successful.  

The Veteran was initially diagnosed as having colon cancer 
and skin cancer/melanoma decades after he separated from 
service in 1966.  The Veteran does not contend that he was 
diagnosed at an earlier time nor does the medical evidence 
establish that there were earlier diagnoses.  Further, there 
is no competent evidence establishing that colon cancer and 
skin cancer/melanoma were manifest during service, within one 
year of separation, or are otherwise related to service.  The 
Veteran cannot make such a complex medical assessment and the 
medical evidence does not support such a finding, but shows 
that the claimed cancers developed many years after service 
separation and unrelated thereto.  

Accordingly, service connection is not warranted on a direct 
basis for colon cancer and skin cancer/melanoma and/or based 
on the one year post-service presumptive period.  The 
evidence in this case is not so evenly balanced so as to 
allow application of the benefit-of-the-doubt rule as 
required by law and VA regulations.  38 U.S.C.A. § 5107(b); 
38 C.F.R. § 3.102.  The preponderance is against the 
Veteran's claim, and it must be denied.


ORDER

Service connection for colon cancer, including as secondary 
to exposure to herbicides, is denied.  

Service connection for skin cancer, including as secondary to 
exposure to herbicides, is denied.  



____________________________________________
P.M. DILORENZO
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


